Name: 91/235/EEC: Commission Decision of 17 April 1991 on the quantities of sheepmeat and goatmeat that may be impoted in 1991 into certain sensitive marketing zones from certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  cooperation policy;  animal product
 Date Published: 1991-04-25

 Avis juridique important|31991D023591/235/EEC: Commission Decision of 17 April 1991 on the quantities of sheepmeat and goatmeat that may be impoted in 1991 into certain sensitive marketing zones from certain non-member countries Official Journal L 105 , 25/04/1991 P. 0056 - 0057COMMISSION DECISION of 17 April 1991 on the quantities of sheepmeat and goatmeat that may be impoted in 1991 into certain sensitive marketing zones from certain non-member countries (91/235/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), as amended by Regulation (EEC) No 3939/87 (4), and in particular Article 1 (2) thereof, Whereas certain non-member countries which have concluded voluntary restraint agreements with the European Economic Community have undertaken to limit their exports of sheepmeat and goatmeat to sensitive marketing zones to the traditional quantities or the quantities towards which the traditional trade flows have tended; whereas, under the provisions of the third indent of Article 1 (1) of Regulation (EEC) No 2641/80, the issue of import licences of the products in question is to be suspended when agreed import quantities into these zones are exceeded; whereas the quantities that may be imported into these zones for 1991 should therefore be specified and importers should be informed of the time which licences will no longer be granted; Whereas quantities have already been agreed, by Exchange of Letter, with Austria (5), Iceland (5), Czechoslovakia (5), Yugoslavia (5) and Romania (6); Whereas for Bulgaria, Hungary and Poland the quantities must be fixed each year in the framework of consultation; Whereas the measures provided for by this Decision are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS DECISION: Article 1 The competent French authorities shall issue, up to the quantities listed in the Annex hereto, import licences for 1991 for sheepmeat and goatmeat falling within CN codes 0104 10 90, 0104 20 90 and 0204, imported from the non-member countries listed in the Annex into France. Article 2 The competent Irish authorities shall not issue import licences for 1991 for sheepmeat and goatmeat falling within CN codes 0104 10 90, 0104 20 90 and 0204, from Austria, Iceland, Czechoslovakia, Yugoslavia, Romania, Bulgaria, Hungary and Poland. Article 3 The licences referred to in this Decision shall be issued only in France. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 275, 18. 10. 1980, p. 2. (4) OJ No L 373, 31. 12. 1987, p. 1. (5) OJ No L 154, 9. 6. 1984, p. 36. (6) OJ No L 96, 3. 4. 1985, p. 30. ANNEX Quantities referred to in Article 1 (tonnes) Country Carcase weight equivalent Austria 0 Bulgaria 360 Czechoslovakia 0 Hungary 975 Iceland 0 Poland 1 150 Romania 144 Yugoslavia 50